Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 1 of 21 PageID: 27




FLASTER/GREENBERG PC
By:    Adam E. Gersh, Esquire
Commerce Center
1810 Chapel Avenue West
Cherry Hill, NJ 08002
(856) 382-2246
Adam.Gersh@flastergreenberg.com
Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

M&B IP ANALYSTS, LLC,                              :
                                                   :
                          Plaintiff,               :
                                                   :
       v.                                          :    C.A. No. 2:19-cv-00429
                                                   :
CORTICA-US, INC., and CORTICA, LTD.,               :
                                                   :
                         Defendants.
                                                   :
                                                   :    JURY TRIAL DEMANDED
                                                   :


            ANSWER AND AFFIRMATIVE DEFENSES OF CORTICA-US, INC.

       Defendant Cortica-US, Inc. (“Answering Defendant”) by way of answer to the Complaint

of Plaintiff M&B IP Analysts, LLC “Plaintiff”) states as follows:

                                 RESPONSE TO ALLEGATIONS
                               OF PLAINTIFF’S COMPLAINT

       1.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.

       2.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 2 of 21 PageID: 28




       3.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       4.      Admitted in part and denied in part. Answering Defendant admits only that its

state of incorporation is Delaware. The remaining allegations of the corresponding paragraph

constitute conclusions of law to which no response is required and, in any event, they are denied.

       5.      Admitted in part and denied in part. Answering Defendant admits only that, upon

information and belief, Co-Defendant Cortica, LTD’s business address is 103 Allenby Street, 4th

Floor, Tel Aviv, Israel. The remaining allegations of the corresponding paragraph constitute

conclusions of law to which no response is required and, in any event, they are denied.

       6.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.

       7.      Answering Defendant admits only that it is a subsidiary of Co-Defendant Cortica,

LTD. All other allegations are denied.

       8.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       9.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       10.     Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.



                                               -2-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 3 of 21 PageID: 29




       11.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       12.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

        13.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

              14.      Admitted in part and denied in part. Answering Defendant admits only

that it is not a patent holder. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering



                                                -3-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 4 of 21 PageID: 30




Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       15.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       16.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.



                                                -4-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 5 of 21 PageID: 31




Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       17.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       18.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                -5-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 6 of 21 PageID: 32




any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       19.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       20.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from



                                                -6-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 7 of 21 PageID: 33




Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       21.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       22.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the



                                                -7-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 8 of 21 PageID: 34




Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       23.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       24.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant



                                                -8-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 9 of 21 PageID: 35




does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

        25.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

                               ANSWER TO FIRST CAUSE OF ACTION

        26.     Answering Defendant hereby incorporates by reference the preceding paragraphs

of this pleading as if set forth fully herein.

        27.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                 -9-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 10 of 21 PageID: 36




any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       28.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the




                                                -10-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 11 of 21 PageID: 37




Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       29.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       30.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       31.     Denied. By way of further response, Answering Defendant does not have, and

never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

Answering Defendant's best knowledge, the Co-Defendant Cortica LTD also does not have, and

never had, any contractual with the Plaintiff, and any services that the Plaintiff provided, were

provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.



                                                -11-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 12 of 21 PageID: 38




        32.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

        WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

action set forth therein, and award Answering Defendant its costs and expenses, including

attorney’s fees, and any other relief that the Court may deem appropriate.

                             ANSWER TO SECOND CAUSE OF ACTION

        33.     Answering Defendant hereby incorporates by reference the preceding paragraphs

of this pleading as if set forth fully herein.

        34.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering



                                                 -12-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 13 of 21 PageID: 39




Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       35.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       36.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.



                                                -13-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 14 of 21 PageID: 40




Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       37.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       38.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                -14-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 15 of 21 PageID: 41




any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

        WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

action set forth therein, and award Answering Defendant its costs and expenses, including

attorney’s fees, and any other relief that the Court may deem appropriate.

                               ANSWER TO THIRD CAUSE OF ACTION

        39.     Answering Defendant hereby incorporates by reference the preceding paragraphs

of this pleading as if set forth fully herein.

        40.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.



                                                 -15-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 16 of 21 PageID: 42




Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       41.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       42.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                -16-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 17 of 21 PageID: 43




any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       43.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       44.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from



                                                -17-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 18 of 21 PageID: 44




Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       45.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica LTD

also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.




                                                -18-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 19 of 21 PageID: 45




       46.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

action set forth therein, and award Answering Defendant its costs and expenses, including

attorney’s fees, and any other relief that the Court may deem appropriate.

                                 AFFIRMATIVE DEFENSES

       Without admitting or acknowledging that Answering Defendant bears any burden of

proof about any of the following affirmative defenses, Answering Defendant avers:

                                    First Affirmative Defense

       Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

                                  Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by the absence of any contractual privity

with Answering Defendant.

                                   Third Affirmative Defense

       Plaintiff’s claims are barred or limited because it has unclean hands.



                                               -19-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 20 of 21 PageID: 46




                                    Fourth Affirmative Defense

       Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

over Answering Defendant and/or all the parties.

                                     Fifth Affirmative Defense

       Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or unclean hands.

                                     Sixth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by applicable statute of limitations or

other limitations upon actions.

                                   Seventh Affirmative Defense

       Plaintiff has failed to mitigate its alleged damages.

                                    Eighth Affirmative Defense

       Plaintiff’s claims are barred by the doctrine of laches.

                                    Ninth Affirmative Defense

       No act or omission on the part of Answering Defendant was the proximate cause or

contributing cause of any damages Plaintiff allegedly suffered.

                                    Tenth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Answering Defendant never

owed any duty to Plaintiff and never breached any duty allegedly owed to it.

                                   Eleventh Affirmative Defense

       Answering Defendant at all times acted in good faith, for legitimate business reasons, and

without intent to violate the law or cause harm to Plaintiff.

                                   Twelfth Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff unreasonably failed to avail itself of the

remedies available its contract with third parties that gives rises to its claims

                                                 -20-
Case 2:19-cv-00429-ES-CLW Document 9 Filed 04/24/19 Page 21 of 21 PageID: 47




                                Thirteenth Affirmative Defense

       Plaintiff’s claims are barred because Plaintiff failed to exhaust Plaintiff’s available

administrative remedies.

                                Fourteenth Affirmative Defense

       Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

over the subject matter.

       Answering Defendant intends to rely upon such other defenses as may be available or

become apparent during discovery proceedings in this case and hereby specifically reserves the

right to amend this Answer to plead said defenses.

       WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

action set forth therein, and award Defendant its costs and expenses, including attorney’s fees,

and any other relief that the Court may deem appropriate.




                                    FLASTER/GREENBERG P.C.

Dated: April 24, 2019               By: /s/ Adam E. Gersh
                                    Adam E. Gersh, Esquire
                                    Adam.Gersh@flastergreenberg.com
                                    Commerce Center
                                    1810 Chapel Avenue West
                                    Cherry Hill, NJ 08002
                                    (856) 382-2246 (Telephone)
                                    (856) 661-1919 (Facsimile)
                                    Attorneys for Defendants Cortica-US, Inc.
                                    and Cortica, LTD




                                                -21-
